Citation Nr: 1118777	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-32 253 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In August 2008, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

In October 2008, the Board remanded the issue of entitlement to service connection for PTSD for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with depressive and adjustment disorders.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder to include PTSD.


The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2006, the Veteran underwent a VA psychological consult.  On that occasion, he was diagnosed with adjustment disorder with mixed emotional features, chronic in nature, related to traumatic experiences in the military.  It was noted that the Veteran did not qualify for a diagnosis of PTSD at that time because further personality testing was needed.  

In March 2006, a VA mental health treatment note stated that the Veteran suffered from some mild depressive symptoms, possibly related to his medical problems or the steroids required to treat some of those problems.  In addition to his January 2006 diagnosis of adjustment disorder, he was further diagnosed with depressive disorder not otherwise specified.  

In September 2006, the Veteran presented for a VA psychiatry diagnostic interview.  On that occasion, the psychiatrist stated that the Veteran had symptoms of PTSD and depression.  The Veteran was diagnosed with PTSD and depression not otherwise specified, exacerbated by the decline in his health due to Crohn's disease and the effects of steroids causing serious hip and bone disease.  

The record indicates that from 2006 to 2009, the Veteran attended regular mental health treatment sessions for his PTSD, as well as intensive outpatient therapy for PTSD on at least two occasions.  The VA treatment records during this time indicate that in addition to being treated for military-related stressors, he was also treated for family and health related stressors.  

In January 2009, a VA psychologist submitted a statement noting the Veteran's claimed military stressors and stated that they could be potentially traumatic for him 

and others.  The psychologist stated that the Veteran developed some PTSD symptoms which have become more evident as his physical health and functionality has deteriorated, which she noted is not an unusual finding.  Specifically, she stated that the Veteran worked as a mechanic for many years which was his way of way of coping with his stressors.  She further noted that he is no longer able to work and because the Veteran cannot work as he once did, he is depressed and his consumption of alcohol makes it worse.  She stated that in this climate, his PTSD symptoms can be more prominent.  

The Veteran's service treatment records are negative for complaints or findings of any psychiatric disorder or symptoms.  The Veteran denied psychiatric symptoms on 1987 and 1989 Reports of Medical History.  Although in January 2006 the Veteran reported to a VA clinician that he was a mechanic in service then his military occupational specialty (MOS) changed to medical evacuation, review of the Veteran's service personnel records reveals his MOS was wheeled vehicle mechanic throughout service.  The Joint Services Records Research Center was unable to verify the Veteran's claimed stressors.

At the Veteran's videoconference hearing, he testified that he is in receipt of Social Security Administration (SSA) benefits, in part, due to his PTSD.  The SSA records currently associated with the claims file pertain only to a denial of SSA benefits.  Therefore, updated SSA records should be requested on remand.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also 38 C.F.R. § 3.159(c) (2010).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1. Obtain mental health treatment records from the VA Medical Center in Togus, Maine dating since December 2010. 

2. Contact the SSA and request copies of the records pertinent to the Veteran's grant of Social Security disability benefits as well as the medical records relied upon concerning that claim that are not already associated with the claims folder.

3. After the above has been completed to the extent possible, the RO/AMC should review the record, to include addressing the issue of service connection for an acquired psychiatric disorder other than PTSD.  If additional development is needed, such should be accomplished.  

4. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the claim for an acquired psychiatric disorder to include PTSD remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


